DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dunlop (FR2005116) in view of Uniroyal (GB1542132).
Regarding claim 1, Dunlop discloses a process for manufacturing a pneumatic tire, characterized in that it comprises the following steps:
a) forming a carcass based on uncured rubber material ([0019]); and
b) overmolding on the carcass obtained in step a) at least one material based on thermoplastic elastomer by injecting a material based on thermoplastic elastomer into a mold so as to form, onto the carcass, exterior sidewalls and a tread ([0052-55]).
	While Dunlop does not explicitly disclose that step a) further comprises a curing of the carcass prior to the overmolding on the carcass, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Uniroyal, which is within the tire manufacturing art, teaches that prior to curing/vulcanizing the entire structure (including before when the sidewall and tread are formed), the carcass, in combination with chafer strips, is partially cured/vulcanized for the benefit of increased carcass protection around the bead area, less air leakage, and improved bonding between tire components (p.2 L47-83).
Regarding claim 3, modified Dunlop teaches all limitations of claim 1 as set forth above. Additionally, Dunlop teaches that the second part of the process in b) can comprises of the following phases: b1) fitting the carcass into a mold ([0052]); b2) injecting the material based on thermoplastic elastomer onto the carcass so as to form exterior sidewalls and a tread ([0052]); b3) cooling, in the mold, the assembly obtained during step b2) ([0052)]; and b4) releasing the pneumatic tire thus formed in the mold ([0054]).
Regarding claim 4, modified Dunlop teaches all limitations of claim 3 as set forth above. Additionally, Dunlop teaches that during phase b), a first material based on thermoplastic elastomer is injected to form the exterior sidewalls and a second material based on thermoplastic elastomer is injected to form the tread, the first and second materials based on thermoplastic elastomer being different ([0052, 0059, 0062]).
Regarding claim 5, modified Dunlop teaches all limitations of claim 3 as set forth above. Additionally, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to have the mold be maintained at a temperature below 35oC, as Dunlop teaches that the molding process can take place at temperatures in the 20-200oC range depending on the elastomer used in the mold (which includes a part of the range below 35oC, [0040]).
Regarding claim 6, modified Dunlop teaches all limitations of claim 3 as set forth above. Additionally, Dunlop teaches that phase b3) allows rigidifying at least the outer surface of the material used based on thermoplastic elastomer by cooling it below a given temperature as a function of the material used based on thermoplastic elastomer ([0054]).
Regarding claim 8, modified Dunlop teaches all limitations of claim 1 as set forth above. Additionally, Dunlop teaches that between step a) and step b), a step c) for modifying the surface of the carcass so as to improve the adhesion of the material of the carcass to the overmolding material of step b) ([0060]).
Regarding claim 12, modified Dunlop teaches all limitations of claim 8 as set forth above. Additionally, Dunlop teaches that the process include a step for forming a bonding layer on parts of the carcass which will receive the overmolding ([0060]).
Regarding claim 13, modified Dunlop teaches all limitations of claim 12 as set forth above. Additionally, Dunlop teaches that the process includes a step of depositing a bonding layer on parts of the carcass which will receive the overmolding ([0060]).
Regarding claim 14, modified Dunlop teaches all limitations of claim 12 as set forth above. Additionally, Dunlop teaches that the process includes a step of forming chemical bonds on the parts of the carcass which will receive the overmolding ([0060], via the adhesive).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dunlop (FR2005116) and Uniroyal (GB1542132  in view of Ostling (US2724425).
Regarding claim 2, modified Dunlop teaches all limitations of claim 1 as set forth above. Additionally, Dunlop discloses a step a3) of shaping a carcass so that the bead wires are facing each other (Fig 1) and that the carcass used can be made in a flat manufacturing fashion ([0046-47]) and Uniroyal teaches a step a4) of curing the carcass so as to make it elastic (p.2 L56-66). While modified Dunlop does not explicitly teach it, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to include a step of manufacturing uncured rubber materials, a carcass ply, two bead wires, an air-impermeable inner rubber and crown plies and flat-manufacturing the carcass from uncured rubber materials, the carcass ply, the two bead wires, the air-impermeable inner rubber and the crown plies as Ostling, which is within the tire manufacturing art, teaches that it is known that tire carcasses including all the components listed above (uncured rubber materials, carcass ply, two bead wires, an air-impermeable inner rubber and crown plies) can be manufactured in a step a1) and then built into a flat-tyre carcass in a step a2) (C1 L46-51).

Claim 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dunlop (FR2005116) and Uniroyal (GB1261916) in further view of Applicant’s Admitted Prior Art.
Regarding claim 5, modified Dunlop teaches all limitations of claim 3 as set forth above. Additionally, Dunlop teaches having the mold be maintained at a temperature below 35oC ([0040]). Dunlop is considered to render obvious the temperature as set forth above; however, in the alternative, if Dunlop’s disclosure is considered insufficient, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to have the mold be maintained at a temperature below 35oC, as the applicant admits that it is well known in the art to select an appropriate temperature for a given material based on its melting temperature ([0019]), which includes when a material’s melting temperature is less than 35oC.
Regarding claim 7, modified Dunlop teaches all limitations of claim 6 as set forth above. Furthermore, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to have the given temperature be the glass transition temperature or the melting point of the material used based on thermoplastic elastomer, as the applicant admits that it is well known to select an appropriate temperature for a given material based on its melting temperature or glass transition temperature ([0019]).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dunlop (FR2005116 and Uniroyal (GB1261916) in further view of Huyghe (US20170157987).
Regarding claim 9, modified Dunlop teaches all limitations of claim 8 as set forth above. While modified Dunlop does not explicitly teach how the surface of the carcass is modified outside of applying an adhesive ([0060]), it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to include a step of increasing the area of contact on the carcass as Huyghe, which is within the tire manufacturing art, teaches a step of increasing the area of contact on the carcass ([0059-63]) for the benefit of avoiding gas bubble formation at the surface ([0059]) and promoting bonding between the carcass and the tread ([0064]).
Regarding claim 10, modified Dunlop teaches all limitations of claim 9 as set forth above. Additionally, Huyghe teaches molding for forming structures in relief on the parts of the carcass which will receive the overmolding ([0060-61]) during step b) for the benefit of avoiding gas bubble formation at the surface ([0059]) and promoting bonding between the carcass and the tread ([0064]).
Regarding claim 11, modified Dunlop teaches all limitations of claim 9 as set forth above. Additionally, Huyghe teaches that the phase of increasing the area of contact includes a mechanical or chemical treatment ([0060-61]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dunlop (FR2005116) and Uniroyal (GB1261916) in further view of Majumdar (US20070044894).
Regarding claim 8, Dunlop discloses all limitations of claim 1 as set forth above. Additionally, Dunlop discloses that between step a) and step b), a step c) for modifying the surface of the carcass so as to improve the adhesion of the material of the carcass to the overmolding material of step b) ([0060]). Dunlop is considered to render anticipated the step of modifying the carcass surface as set forth above; however in the alternative, if Dunlop’s disclosure is considered insufficient; it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to modify the carcass surface as Majumdar, which is within the tire manufacturing art, teaches modifying the carcass surface for the benefit of improving the tack between the carcass and the tread ([0032]).

Response to Arguments
Applicant’s arguments, see p.7-9, filed 1 April 2022, with respect to the rejection(s) of claim 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the 102 rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dunlop (FR2005116) and Uniroyal (GB1542132).
Applicant’s arguments, see p. 6, filed 1 April 2022, with respect to the objection to “mold 9” and “bonding layer 13” has been fully considered and is persuasive. Therefore, the objection has been withdrawn. 
Applicant’s amendments in regards to the 35 USC 112 issues of claims 4, 7, 9, 10 and 13 have been considered and addressed the issue of insufficient antecedent basis. Therefore, the 112 rejections have been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Masaya (JP201508880) discloses how plasma treatment can be used on tire components to improve the surface area of the tire component ([0021]). Coddington (US3769122) discloses that partial curing of the inner liner, which is part of the carcass structure, prior to vulcanization of the tire (including the tread and sidewall) can be done to prevent inner liner thinning during vulcanization (C2 L38-44)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-670. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-272-6704. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                         
/ROBERT C DYE/Primary Examiner, Art Unit 1749